Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	The present office action represents the first action on the merits
	Claims 1-27 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 21 December 2020 and 30 August 2022 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bed configuration” of Claim 2, the “slidable” of “the moveable seat element is slidable and/or rotatable with respect to the seat pan” of Claim 5,  the “headrest” of Claim 21, the “seatbelt” of Claim 24, and the “electrical and/or mechanical actuation” of Claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 26 is objected to because of the following informalities:  “of the companion seat, from a stowed position, in which in which the companion seat provides an additional support surface”. “in which in which” should be amended to read “in which”. Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12, 23, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derbyshire,  GB2438162.

Regarding Claim 1, Derbyshire discloses An aircraft seat unit comprising: - a main seat (Fig. 2, Item 3 “a seat”) , and - a companion seat (Fig. 5a, Item 5c “buddy seat” with the ottoman as a seat pan), the main seat and the companion seat facing each other (Page 7, lines 6-7 “the forward portion 5a of the surround may be configured as a 'buddy seat' suitable for a companion to sit on, facing the passenger in the seat 3), wherein the companion seat comprises a seat pan, providing a seat pan surface (Fig. 5a, “ottoman”),, and a moveable seat element (Fig. 5a, Item 5c “Buddy Seat”), the moveable seat element being moveable in relation to the seat pan between a stowed position (Fig. 5a, item 5c, also Page 7 lines 8-10 “a buddy seat portion 5C that is pivotally mounted in the forward portion 5a so as to pivot upwardly into a substantially 10 vertical position), in which the companion seat provides an additional support surface for a main passenger in the main seat (Page 6, lines 7-9 “so that the seat back 3a, seat pan, auxiliary surface 3c and surround end portion 5a form a substantially flat, horizontal and continuous sleeping surface.), and a deployed position, in which the moveable seat element provides a backrest surface for a companion passenger in the companion seat (Fig. 5a and 5b, showing that a companion passenger can sit on the ottoman 7 and use the portion 5c as a back rest.)

Regarding Claim 2, Derbyshire discloses An aircraft seat unit as claimed in claim 1, wherein the main seat is convertible between a seat configuration and a bed configuration (Figure 3d, also Page 6, lines 1-3 “Bed position: the seat back 3a and seat pan 3b are substantially horizontal, at 0-10° to the horizontal, and form a substantially continuous and/or flat surface suitable for sleeping on) and wherein, when the moveable seat element is in the stowed position, the additional support surface provided is an additional bed support surface for the main passenger (Page 6, lines 7-9 “so that the seat back 3a, seat pan, auxiliary surface 3c and surround end portion 5a form a substantially flat, horizontal and continuous sleeping surface).

Regarding Claim 3, Derbyshire discloses "An aircraft seat unit as claimed in claim 1, wherein the seat pan surface is at least partially covered by the moveable seat element when the moveable seat element is in its stowed position" ( Fig. 5a, ottoman and item 5c).

Regarding Claim 4, Derbyshire discloses An aircraft seat unit as claimed in claim 1 wherein the seat pan surface is uncovered when the moveable seat element is in its deployed position (page 7, lines 9-12 “pivot upwardly into a substantially vertical position, leaving an opening in the forward portion 5a to make more floor space available for the passenger, or to allow the passenger to rest his or her feet on the ottoman 7 in position c”).

Regarding Claim 5, Derbyshire discloses "An aircraft seat unit as claimed in claim 1 wherein the moveable seat element is slidable and/or rotatable with respect to the seat pan" (Fig. 5a, also Page 7, lines 8-10 “a buddy seat portion 5c that is pivotally mounted in the forward portion 5a so as to pivot upwardly into a substantially vertical position” showing the moveable seat element as rotatable).

Regarding Claim 6, Derbyshire discloses "An aircraft seat unit as claimed in claim 5, wherein the moveable seat element is rotatable with respect to the seat pan" (Fig. 5a, also Page 7, lines 8-10 “a buddy seat portion 5c that is pivotally mounted in the forward portion 5a so as to pivot upwardly into a substantially vertical position” showing the moveable seat element as rotatable).

Regarding Claim 7, Derbyshire discloses An aircraft seat unit as claimed in claim 6, wherein the moveable seat element is rotatable about a rotation axis adjacent a rear edge of the moveable seat element (Fig 5a shows that the buddy seat 5c pivots where the rotation axis would be near the rear edge of the buddy seat component, also Page 7, lines 8-10 “a buddy seat portion 5c that is pivotally mounted in the forward portion 5a so as to pivot upwardly into a substantially vertical position”).

Regarding Claim 8, Derbyshire discloses An aircraft seat unit as claimed in claim 7, wherein the rotation axis is also adjacent a rear edge of the seat pan surface (Fig 5a shows the seat “ottoman” and that the buddy seat 5c pivots near a rear edge of the ottoman, when the ottoman is in that position, also Page 7, lines 8-10 “a buddy seat portion 5c that is pivotally mounted in the forward portion 5a so as to pivot upwardly into a substantially vertical position”).

Regarding Claim 12, Derbyshire discloses "An aircraft seat unit as claimed in claim 5, wherein the seat pan is moveable in relation to a companion seat support structure (Figure 5a, items 5a and 5c) between a rear position at a first distance from the main seat (Figure 3a) and a forward position at a second, shorter distance from the main seat" (Figure 3c).

Regarding Claim 23, Derbyshire discloses "An aircraft seat unit as claimed in any preceding claim 1 wherein the companion seat comprises a storage container under the moveable seat element" (Page 5, Line 5-6 “The ottoman 7 may have a lid and provide interior storage space”).

Regarding Claim 26, Derbyshire discloses A method of deploying a companion seat, the method comprising the steps of: - providing an aircraft unit with a main seat (Fig. 2, Item 3 “a seat”)  and the companion seat (Fig. 5a and 5b, showing that a companion passenger can sit on the ottoman 7 and use the buddy seat portion 5c as a back rest”), the main and companion seats facing each other (Page 7, lines 6-7 “the forward portion 5a of the surround may be configured as a 'buddy seat' suitable for a companion to sit on, facing the passenger in the seat 3), - moving a moveable seat element of the companion seat in relation to a seat pan (Fig. 5a, item 5c, also Page 7 lines 8-10 “a buddy seat portion 5C that is pivotally mounted in the forward portion 5a so as to pivot upwardly into a substantially 10 vertical position), providing a seat pan surface of the companion seat (Fig. 2, Item 7 “an auxiliary / second seat or ottoman”), from a stowed position, in which the companion seat provides an additional support surface for a main passenger in the main seat (Page 6, lines 7-9 “so that the seat back 3a, seat pan, auxiliary surface 3c and surround end portion 5a form a substantially flat, horizontal and continuous sleeping surface.), and a deployed position, in which the moveable seat element provides a backrest surface for a companion passenger in the companion seat (Fig. 5a and 5b, showing that a companion passenger can sit on the ottoman 7 and use the buddy seat portion 5c as a back rest).

Regarding Claim 27, Derbyshire discloses A method of stowing a companion seat, the method comprising the steps of: - providing an aircraft unit with a main seat (Fig. 2, Item 3 “a seat”) and the companion seat (Fig. 5a and 5b, showing that a companion passenger can sit on the ottoman 7 and use the buddy seat portion 5c as a back rest),  the main and companion seats facing each other (Page 7, lines 6-7 “the forward portion 5a of the surround may be configured as a 'buddy seat' suitable for a companion to sit on, facing the passenger in the seat 3),, - moving a moveable seat element of the companion seat in relation to a seat pan (Fig. 5a, item 5c, also Page 7 lines 8-10 “a buddy seat portion 5C that is pivotally mounted in the forward portion 5a so as to pivot upwardly into a substantially 10 vertical position), providing a seat pan surface of the companion seat (Fig. 2, Item 7 “an auxiliary / second seat or ottoman”), from a deployed position, in which the moveable seat element provides a backrest surface for a companion passenger in the companion seat (Fig. 5a and 5b, showing that a companion passenger can sit on the ottoman 7 and use the buddy seat portion 5c as a back rest), and a stowed position, in which the companion seat provides an additional support surface for a main passenger in the main seat (Page 6, lines 7-9 “so that the seat back 3a, seat pan, auxiliary surface 3c and surround end portion 5a form a substantially flat, horizontal and continuous sleeping surface.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Derbyshire as applied to claims 1-8 and 12 in view of Muck et al., U.S. Patent App. 2007/0252404.

Regarding Claim 9, Derbyshire discloses “An aircraft seat unit as claimed in claim 8, wherein the seat pan surface is upwardly facing“ but does not disclose a seat pan with a front edge that is higher than a rear edge. Muck teaches “and is angled so that a front edge of the seat pan surface is higher than the rear edge of the seat pan surface” (Figure 2, showing the profile of the seat (item 34) that has the front edge of the seat pan angled upward above the rear edge of the seat pan). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the buddy seat system of Derbyshire with the angled seat pan of Muck to have a second seat system in which, when deployed, would be a more comfortable and relaxed position for a passenger using the buddy seat.

Regarding Claim 10, Derbyshire discloses “An aircraft seat unit as claimed in claim 9, wherein, when the moveable seat element is in the stowed position, the backrest surface is downwardly facing” but does not show that the downward surface is flush with the seat pan surface. Muck teaches “and is correspondingly angled so as to lie against the seat pan surface.” (Figures 5 and 6, showing the seat back (item 32) flush with the seat pan (item 34)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the buddy seat system of Derbyshire with the angled seat pan of Muck to have a companion seat system that, when stowed, is a more compact design leaving more room for a passenger in the seat unit.

Regarding Claim 11, Derbyshire discloses An aircraft seat unit as claimed in claim 10, wherein, when the moveable seat element is in the stowed position, the additional support surface is upwardly facing and is substantially horizontal (Page 6, lines 7-9 “so that the seat back 3a, seat pan, auxiliary surface 3c and surround end portion 5a form a substantially flat, horizontal and continuous sleeping surface” , also  Page 7 line 5-6 “in Figures Sa and 5b, the forward portion 5a of the surround may be configured as a 'buddy seat' suitable for a companion to sit on) 


Regarding Claim 15, Derbyshire discloses “An aircraft seat unit as claimed in claim 5, […] and the seat pan surface has a second, different firmness (Page 5 Lines 12-13 “The surround 5 may have an upholstered upper surface similar to that of the seat 3") but does not have a different firmness for the seat pan. Muck teaches “wherein the additional support surface has a first firmness (Fig 5, and Para 26 “In the folded flat position, the back of the seat back 32 may serve as a substantially horizontal cargo loading floor”. The seat back used as a cargo loading floor is not shown to have a cushion and would therefore be of a different firmness than the seat pan of the seat assembly. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the seat unit of Derbyshire with a cushionless cargo loading floor surface firmness of Muck to have an aircraft seat unit with a buddy seat that, when stowed, provides a suitable additional surface for placing luggage or having a foot rest while wearing shoes or other footwear.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Derbyshire as applied to claims 1-8 and 11-12 above in view of Tsonev et al., US Patent No. 8025332.


Regarding Claim 13, Derbyshire discloses “An aircraft seat unit as claimed in claim 12”, but does not show the seat back and seat pan being linked. Tsonev teaches “wherein the moveable seat element (Fig 2, item 18 “flat element” (column 6, line 40)) and the seat pan (Fig 2, item 17 “flat element” (column 6, line 40))  are linked (Fig 2, item 4 “a hinge joint” (column 6, line 42))  such that movement of one of the moveable seat element and the seat pan causes movement of the other of the moveable seat element and the seat pan (Figure 4a-4j, showing that the movement of the 2 items, seat pan (item 17) and the seat back (item 18), is linked by the hinge joint (item 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the aircraft seat unit of Derbyshire with the teaching of Tsonev to have an aircraft seat unit where opposite the main seat, there is a companion seat that is compact and foldable and can be used as a buddy seat for a visiting passenger, or stowed and used as an additional support surface (Claim 1 “in a first position, the first and second plate are arranged as a seat and a back, and, in a second position, the first and second plate are arranged as a front panel and a worktop). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the aircraft seat unit of Derbyshire with the folding furniture of Tsonev to have an aircraft seat unit with an opposite buddy seat that is transformable between a seat unit for a visiting passenger and an additional support surface that can be used as a foot rest or for luggage or personal effects storage.
Regarding Claim 14, Derbyshire discloses “An aircraft seat unit as claimed in claim 13”, but does not show the seat back and seat pan being linked. Tsonev teaches “wherein movement of the moveable seat element causes movement of the seat pan and/or movement of the seat pan causes movement of the moveable seat element (Figure 4a-4j, showing that the movement of the 2 items, seat pan (item 17) and the seat back (item 18), is linked by the hinge joint (item 4).


Claim(s) 16 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Derbyshire as applied to claims 1-8 and 11-12 above in view of Bonnefoy et al., WO2015155687.

Regarding Claim 16, Derbyshire discloses “An aircraft seat unit as claimed in claim 1” but does not show the companion seat having a moveable armrest. Ehrmann teaches “wherein the companion seat comprises at least one moveable arm rest (Fig 9a, item 62 and Paragraph 68 line 20 “at least one adjustable armrest 62) moveable in relation to the moveable seat element between a stowed position (Para 68, line 22 “armrest 62 is configured to stow substantially flush”) and a deployed position, in which the companion seat provides an arm rest support surface for the companion passenger (Para 68 line 20-21 “at least one adjustable armrest 62 may be incorporated into the lower seat back cushion 34 to provide additional armrest support options”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the aircraft seat unit of Derbyshire with the armrest system taught by Ehrmann to create an aircraft seat unit in which a visiting passenger can be in the buddy seat and have the option of using an armrest for enhanced comfort while also being comfortable while the armrest is stowed. 

Regarding Claim 17, Derbyshire discloses “An aircraft seat unit as claimed in claim 16” but does not show a moveable armrest. As incorporated into Derbyshire, Ehrmann teaches “wherein the moveable arm rest (Fig 9a, item 62 and Paragraph 68 line 20 “at least one adjustable armrest 62) is rotatable with respect to the moveable seat element (Para 68 line 23-24 “pivotally coupled to the lower seat back cushion 34 proximate a pivot axis 64” also Fig 9A and 9B items 34 “lower seat back cushion” and 64 “pivot axis”). 


Regarding Claim 18, Derbyshire discloses "An aircraft seat unit as claimed in claim 17,” but does not show an armrest. As incorporated into Derbyshire, Ehrmann teaches “wherein the moveable arm rest is rotatable about a rotation axis adjacent a rear edge of the moveable arm rest" (Fig 9A, 9B also Para 68 lines 24-25 “pivot axis 64 positioned at the location where a front edge 66 of the armrest 62 and a front edge 68 of the lower seat back cushion 34 join.”).

Regarding Claim 19, Derbyshire discloses “An aircraft seat unit as claimed in claim 18,” but does not show a rotating arm rest. Ehrmann teaches “wherein the rotation axis is also adjacent the backrest surface (Fig 9A, 9B also Para 68 lines 24-25 “pivot axis 64 positioned at the location where a front edge 66 of the armrest 62 and a front edge 68 of the lower seat back cushion 34 join.”).

In regard to Claim 20, Derbyshire discloses “An aircraft seat unit as claimed in claim 1” but does not show a moveable armrest. Ehrmann teaches “wherein, in the stowed position, the moveable arm rest lies substantially flush with the backrest surface (Fig 9B, items 34 and 62, also para 68, line 22 “armrest 62 is configured to stow substantially flush with the lower seat back cushion 34”).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Derbyshire as applied to claims 1-8 and 11-12 above in view of Le et al., US 2018/0050803.

In regards to Claim 21, Derbyshire discloses “An aircraft seat unit as claimed in claim 1” but does not show the use of a moveable headrest.  Le teaches “wherein the companion seat comprises at least one moveable head rest (Figure 1 and 2, item 100 “an adjustable headrest 100”) moveable in relation to the moveable seat element between a stowed position (Fig 1, item 100)   and a deployed position (Fig 2, item 100), in which the companion seat provides a head rest support surface for the companion passenger. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the disclosed aircraft seat unit of Derbyshire with the headrest taught by Le to have an aircraft seat unit with a buddy seat that has a deployable/stowable headrest for a visiting passenger to have the option of using a headrest for enhanced comfort.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Derbyshire as applied to claims 1-8 and 11-12 above.
Derbyshire discloses “An aircraft seat unit as claimed in 1” except for “wherein the seat pan of the companion seat is moveable up and down so the height of the additional support surface provided and/or the height of the seat pan surface varies relative to a height of the main seat.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the companion seat and/or the support surface adjustable in height, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, IO 1 USPQ 284 (CCPA 1954).

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Derbyshire as applied to claims 1-8 and 11-12 above in view of Betell (US 2009/0146005A1).

Regarding Claim 24, Derbyshire discloses “An aircraft seat unit as claimed in claim 1” but does not show a seatbelt. Betell teaches “wherein the companion seat (Page 2 para 56 “a seat for a friend when the convertible seat is in seat configuration”) comprises a seat belt for use by the companion passenger” (Page 2 para 56 “Not only the convertible seat, but also the fixed seat have seat belts, the latter seat's belts being provided in case of turbulence during use.” It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the aircraft seat unit of Derbyshire with the seatbelt taught by Betell to have a companion seat for a visiting passenger that provides enhanced safety in the event of turbulence or during takeoff/landing.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Derbyshire as applied to claims 1-8 and 11-12 above in view of Michalak et al., US2013/0200668A1

Regarding Claim 25, Derbyshire discloses “An aircraft seat unit as claimed in claim 1” but does not show electrical or mechanical actuation of the movement of the seat. Michalak teaches  “wherein movement of the moveable seat element (Figures 4 and 5, item 14 also Para 36  “rotatable adjustability of the seat back 14 with respect to the seat base 20”)  between the stowed and deployed positions (Figure 4 and 5, also Para 37 “reconfigures the seat 12 from a use position at 40 to an easy entry position at 42 that facilitates vehicle 10 ingress and egress, enhances interior cargo space, or the like.) is mechanically and/or electrically actuated ( Para 37 The vehicle seat 12 includes an actuation mechanism 34 having a first and second seat actuator 36, 38 that are used to adjust the vehicle seat 12 and can be in the form of a handle, lever, button, push button, or the like). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the aircraft seat unit disclosed by Derbyshire with the actuation method taught by Michilak to have an aircraft seat unit with a buddy seat that can deployed for an additional passenger or stowed for an additional support surface with less effort on the part of the passenger though various actuation methods.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pine (US 5310243) showing a seat with a headrest that can be deployed and stowed.
Kahn et al. (US 2005/0057081A1) showing a seat that folds to be substantially flat with an angle seat that is flush with the seat back.
Spurlock et al. (US 2006/0097553A1) showing an aircraft seat unit with a companion seat and storage underneath.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P LANE whose telephone number is (571) 272-6805. The examiner can normally be reached Mon - Fri 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.L./               Examiner, Art Unit 3642                                                                                                                                                                                         

/Richard Green/Primary Examiner, Art Unit 3647